Order entered October /;} , 2012




                                             In The
                                        QCourt of ~peal~
                            .:Jfiftb 11Bi~trirt of 'atexa~ at 11Balla~
                                       No. 05-12-00472-CR

                              CHRISTOPHER BRANCH, Appellant

                                               v.
                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 282nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. Fll-14772-S

                                            ORDER
       On Septemher 17, 20 12, this Court ordered the trial court clerk to file, within fifteen

days, a supplemental record containing the presentence investigation report. To date, we have

not received the supplemental clerk's record nor have we had any correspondence from the clerk

regarding that record.

       Accordingly, this Court ORDERS the Dallas County District Clerk to file, within

SEVEN DAYS of the date of this order, a supplemental record containing the presentence

investigation report.       No further extensions will be granted.   If we do not receive the

supplemental record with the time specified, we will utilize the available remedies to obtain the

supplemental record.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following:

   •   Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court;

   •   Gary Fitzsimmons, Dallas County District Clerk;

   •   Dallas County District Clerk, Criminal Records Division; and

   •   Counsel for all parties.




                                                   Q)'----"L~
                                                   DAVID L. BRIDGES
                                                   JUSTICE